Citation Nr: 1812573	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for a left inguinal hernia.

2.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to the service-connected left inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1967 to July 1971.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a January 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran failed to report for a previously scheduled Board hearing in May 2017.  As such, the Veteran's prior hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran's left inguinal hernia is not recurrent or readily reducible, and does not require a truss or belt.  
   
2.  The evidence of record does not establish that the Veteran has an acquired psychiatric disability that was incurred in, or is otherwise attributable to, his active service or is secondary to his service-connected left inguinal hernia. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left inguinal hernia have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338 (2017).
    
2.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

Neither the Veteran, nor his representative, has alleged prejudice with regard to the duty to notify or assist.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Increased Rating

The Veteran contends he is entitled to a compensable rating for his left inguinal hernia because the effects are more debilitating than what is contemplated by his currently-assigned noncompensable rating.  

Under DC 7338, a noncompensable evaluation is appropriate if the hernia is small, reducible, or without true hernia protrusion; or where it is not operated, but remediable.  A 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.

This matter was remanded by the Board in August 2017 to provide the Veteran with a VA examination to assess the current severity of his left inguinal hernia, as the available evidence was too old for an adequate evaluation of the Veteran's current disability.  A new examination was scheduled for October 2017; however, the Veteran failed to report.  

Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b), which applies to original or reopened claims or claims for increase.  Neither the Veteran nor his representative provided a reason for his failure to report; as such, the Board finds there is no good cause.  Since the claimant failed to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim is rated based on the evidence of record.  38 C.F.R. § 3.655 (b)
 
Post-Service treatment records establish that the Veteran underwent a left inguinal hernia repair in 1967.  Several surgeries for umbilical and hiatal hernias are noted in the record; however, the Veteran has not required any additional surgeries for his service-connected left inguinal hernia.  The Veteran last attended a VA examination in August 2009 and the examiner found that Veteran had good results from his hernia repair in 1967 and did not presently have a left inguinal hernia.  The VA examiner did note that the Veteran reported occasional discomfort with certain activities in the area where his hernia was repaired.  See VA Examination August 2009.  A subsequent VA examination for the Veteran was scheduled in July 2016 but he failed to report.  
  
Based on the available evidence of record, the Board finds that a compensable rating is not warranted.  For a compensable rating, the evidence must at least show that the Veteran has a recurrent readily reducible left inguinal hernia that is well supported by a truss or belt.  The record does not show any additional treatment for a left inguinal hernia.  

As noted above, the Board previously remanded the case in attempt to obtain an examination to better assess the current severity of the Veteran's hernia, but the Veteran failed to report without good cause.  As such, VA was unable to obtain additional evidence that may have supported an increased rating.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "(t)he duty to assist is not always a one-way street . . . [i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Because the evidence of record does not demonstrate that the criteria for a higher rating have been satisfied, the claim must be denied.

III.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated beyond its natural progression by a service connected condition shall be service connected on a secondary basis.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet.  App. 439 (1995).  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the claimed disability was either caused or aggravated by the already service-connected disability.  Id.  

The Veteran submitted a statement indicating that his service connected left inguinal hernia impacts his mood.  The Board noted this issue and remanded for further development in August 2017.  A VA examination was scheduled in October 2017, but the Veteran failed to report.  Neither the Veteran nor his representative provided a reason for his failure to report.  The Board finds there was no good cause.  See 38 C.F.R. § 3.655 (a).  Since the claimant failed to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim is rated based on the evidence of record.  38 C.F.R. § 3.655 (b)

Post service treatment records establish that the Veteran has several psychiatric diagnoses, including major depressive disorder, anxiety, and substance abuse related conditions.  Based on these records, the Board finds the Veteran has a current diagnosis of a psychiatric disability.      

The record does not establish an in-service incurrence or aggravation of a psychiatric disability during the Veteran's time of service.  The Veteran's treatment notes reflect that he reported having symptoms of depression and panic attacks since 1968.  See Medical Treatment Record - Government Facility December 2016 p. 55.  However, the Veteran's service treatment records are silent as to any psychiatric complaints, treatments, or diagnoses.  Additionally, the Veteran did not have any psychiatric abnormalities noted at his June 1967 examination or his July 1971 separation examination.  

Additionally, in December 2009, the Veteran underwent a VA mental health examination, where he was diagnosed with anxiety and alcohol abuse.  Based on the evaluation, the VA examiner concluded that the Veteran's anxiety not caused by military service.  Therefore, the Board finds the evidence of record insufficient to warrant direct service connection for an acquired psychiatric disability.    

In order to establish secondary service connection, there must be evidence to establish that the Veteran's current psychiatric disability is proximately due to, the result of, or aggravated beyond its natural progression by the Veteran's service connected left inguinal hernia.  As noted above, the Veteran failed to report to his VA psychological examination.  The record does not contain a medical opinion establishing whether the Veteran's psychiatric disabilities are proximately due to or the result of his service connected left inguinal hernia.  The Veteran, his spouse and friends provided lay statements regarding the mental impact of the Veteran's hernia.  The Veteran, his spouse, and friends are competent to describe the Veteran's symptomology; however, they are not competent to provide an opinion as to the etiology of the Veteran's psychiatric disability.  The etiology of the Veteran's psychiatric disabilities is a complex medical question, which is further complicated by the fact that the Veteran has additional hernias which are not service connected.  Therefore, the lay statements of record are not a sufficient basis for allowing the claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Consequently, the evidence of record is insufficient to establish that the Veteran's psychiatric disability is proximately caused or aggravated by his service connected left inguinal hernia condition.


ORDER

Entitlement to a compensable rating for a left inguinal hernia is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.




____________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


